DETAILED ACTION
Information Disclosure Statement
The information disclosure statement submitted on 09/23/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 16 are directed to non-statutory subject matter.  The broadest reasonable interpretation of the claim in light of the specification concludes that the claim as a whole covers a transitory signal since the definition of “recording medium” leaves open the possibility that the medium could be transitory.  Paragraph 72 of the disclosure leaves open the possibility that the medium could be non-transitory.
The Examiner suggests amending claims 13 and 16 to recite a “non-transitory computer-readable medium” instead of a “recording medium”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-11, 13, 14 and 16
“target image acquiring section that acquires”
“target image masking section that masks…sequentially masks”
“masked region predicting section that predicts”
“reproduced image generating section that generates”
“difference detecting section that detects…compares…outputs…calculates”
“judging section that judges”
 “training image acquiring section that acquires”
“training image masking section that masks”
“predictive model that receives”
“model updating section that updates” 
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-11, 13, 14 and 16have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraphs 31, 57, and 71-74

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9 and 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Endoh (US 2020/0134313 A1).

Consider claims 1 and 12-16, Endoh discloses an examination apparatus comprising: 
[claims 13 and 16: a recording medium storing thereon an examination program that, when executed by a computer, cause the computer to function as:  (figure 24)]
a target image acquiring section that acquires a target image obtained by capturing an examination target; (figure 13; input image) [claims 14 and 15 also disclose a training image, see at least the abstract of Endoh; learned model being generated by learning training data including an image corresponding to a part of an object and an entire image corresponding to entirety of the object)
a target image masking section that masks a portion of the target image; (paragraph 44; In the training data, an image (cut-out image) and a mask of a part of an object are associated with an image (entire image) and a mask of the entire object. The mask represents an existing region of the part of the object or the entire object in the image data.)
a masked region predicting section that predicts an image of a masked region that is masked in the target image; (see at least paragraph 55;  When the first identification section 133 receives the prediction instruction from the second generation section 135, the first identification section 133 inputs the input image and the input mask to each predictor to generate predicted images, predicted masks, and object positions as prediction results.)
(figure 13; predicted images; paragraph 58; Based on the input partial image 21, the predictor predicts an entire image 22 of the object as a predicted image and outputs the predicted image, together with a predicted mask corresponding to the entire image 22 and an object position representing the coordinates of a circumscribed rectangle of the entire image 22. For example, the first identification section 133 cuts out partial images of various sizes from various positions of the input image, inputs the partial images to the predictor (learned neural network), and uses the output of the predictor as predicted images. Therefore, the predictor outputs a number of predicted images.)
a difference detecting section that detects a difference between the target image and the reproduced image. [claims 14, 15 and 16: a model updating section that updates the predictive model based on an error between the training image and the model image]  (figure 13; comparison error; paragraph 60; The second identification section 134 identifies the position of the target object in the input image based on, for example, the area of a region whose error between the input image and the predicted image is small. For example, the second identification section 134 arranges a plurality of predicted images in ascending order of errors and sets, as a detection candidate, a predicted image whose error is equal to or less than a preset threshold value. The second identification section 134 identifies the position of the target object, for example, the existing region of the detection candidate in the input image. As long as the error is equal to or less than the preset threshold value, a plurality of predicted images may serve as detection candidates. As the error, the root mean square of the difference between pixel values in the effective region may be used, for example.)

Consider claim 2, Endoh discloses the claimed invention wherein the difference detecting section compares the target image to the reproduced image in every predetermined region, to calculate a degree of the difference in every predetermined region.  (see at least figures 13-18; difference between each of the plurality of entire images and the region of the one or more target objects)

Consider claim 3, Endoh discloses the claimed invention wherein a judging section that judges the examination target to be unacceptable if the degree of difference does not satisfy a predetermined quality standard.  (figure 19; comparison with threshold value; also see paragraphs 60, 68, 76 and 80)

Consider claim 4, Endoh discloses the claimed invention wherein the judging section judges the examination target to be unacceptable if a largest degree of difference, among the degrees of difference of every predetermined region, exceeds a predetermined threshold value. (figure 19; comparison with threshold value; also see paragraphs 60, 68, 76 and 80)

Consider claim 7, Endoh discloses the claimed invention wherein the difference detecting section outputs a detection map in which a display attribute differs in every predetermined region, according to the degree of difference. (paragraph 57)

claim 9, Endoh discloses the claimed invention wherein the target image masking section sequentially masks one cell at a time among a plurality of cells obtained by dividing the target image, (figures 5 and 10, see at least paragraph 44) and the reproduced image generating section generates the reproduced image using a plurality of predicted images predicted respectively for different cells. (figures 5 and 10, see at least paragraph 44)

Consider claim 11, Endoh discloses the claimed invention wherein the target image acquiring section acquires an image obtained by performing object detection on the examination target in the captured image of the examination target to narrow a target region, as the target image.  (paragraph 66; An object detection flow focusing on an input image will be described with reference to FIG . 11. A specific example will be described with reference to FIGS . 12 to 19)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh in view of Ostrovsky (US 2019/0392201 A1).
	

Consider claim 8, Endoh discloses the claimed invention except for wherein the difference detecting section calculates the degree of difference based on a Euclidian distance between the target image and the reproduced image.
(see at least paragraph 96)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Ostrovsky into the teachings of Endoh for an effective image-based relationship analysis to generate a global relationship matrix. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endoh in view of Wilbert (US 10,867,327 B1).

Consider claim 10, Endoh discloses the claimed invention except for wherein the target image acquiring section acquires an image obtained by performing a grayscale conversion on the captured image of the examination target, as the target image.
In related art, Wilbert discloses the target image acquiring section acquires an image obtained by performing a grayscale conversion on the captured image of the examination target, as the target image.  (see at least col. 22, lines 39-50)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Wilbert into the teachings of Endoh to make for greater efficiency in distinguishing object images from background according to the level of contrast between adjacent pixels.



Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Yamada (US 2018/0285698 A1) is relevant prior art not applied in the rejection(s) above.  Yamada discloses image processing method for an image recognition using teacher data of a recognition target, the method including: designating a mask designation area which is at least a part of a portion other than a specific characteristic portion in an image of the teacher data of the recognition target; and generating masked teacher data by masking the designated mask designation area of the teacher data of the recognition target, so that variety of teacher data can be increased without any unwilling bias or deviation.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665